Exhibit 10(a)

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) between UNITED RENTALS, INC., a
Delaware corporation, having a principal place of business at Five Greenwich
Office Park, Greenwich, CT 06831 (United Rentals, Inc. and its subsidiaries,
parents and other affiliates are referred to collectively as the “Company”), and
JOSEPH DIXON (“Employee”) is hereby entered into as of the date identified
below. It cancels and supersedes all prior agreements with respect to the
subject matter hereof.

Recitals:

The Company engages in the business of renting and selling equipment and
merchandise to the commercial and general public, including construction
equipment, earthmoving equipment, aerial equipment, aerial work platforms,
traffic safety equipment, trench safety equipment, industrial equipment,
landscaping equipment, and home repair and maintenance equipment, as well as
highway construction related technologies and the buying of companies that
engage in such activities along with the computer hardware and software systems
designed, developed and utilized with respect to any of the foregoing. The
Company may in the future also engage in other businesses. The businesses in
which the Company is at any time engaged, to any extent, are collectively
referred to as the “Business.”

Employee is or will be employed by the Company in a confidential relationship
where Employee, in the course of his or her employment with the Company, has
become or will become familiar with and aware of information which was
established and maintained at great expense to the Company; this information is
a Trade Secret (as defined below) and constitutes valuable goodwill of the
Company. The protection of these Trade Secrets is of critical importance to the
Company.

The Company will sustain great loss and damage if Employee should violate the
provisions of this Agreement. Monetary damages for such losses would be
extremely difficult to measure.

NOW, THEREFORE, in consideration of the Company’s employment of Employee on an
at-will basis, and the Company’s agreement to Section 3.1, the Employee
acknowledges that sufficient consideration is being granted in exchange for the
terms and provisions contained herein, including, but not limited to, the
non-compete provisions contained in Section 3 hereof and the assignment
provision contained in Section 9(c) hereof. For the mutual promises, terms,
covenants and conditions set forth herein and the performance of each, it is
hereby agreed as follows:

1. Employment At Will; Full Time, Etc.

 

  (a) Employee is employed on at-will basis. His or her employment may be
terminated by the Company or by the Employee, at any time, for any reason,
without notice or cause.

 

  (b) During his or her employment, Employee shall devote his or her full time,
attention and use best efforts to promote and further the business and services
of the Company. Employee shall faithfully adhere to, execute and fulfill all
policies established by the Company. Employee shall not, during his or her
employment, be engaged in any other business activity pursued for gain, profit
or other pecuniary advantage without the prior written consent of the Company.

 

  (c) All funds received by Employee on behalf of the Company, if any, shall be
held in trust for the Company and shall be delivered to the Company as soon as
practicable.

 

  (d) The Company shall reimburse Employee for properly documented expenses that
are incurred by Employee on behalf of the Company in accordance with Company
policies in effect from time to time.

2. Trade Secrets; Confidentiality and Company Property. During and at all times
after Employee’s employment with the Company:

 

  (a) Employee will not disclose to any person or entity, without the Company’s
prior written consent, any Trade Secrets or other Confidential Information (as
defined below), whether prepared by Employee or others;



--------------------------------------------------------------------------------

  (b) Employee will not use any Trade Secrets or other Confidential Information
in order to solicit or call upon any person or entity;

 

  (c) Employee will not directly or indirectly use any Trade Secrets or other
Confidential Information other than as directed by the Company in writing;

 

  (d) Employee will not, except in the furtherance of the business of the
Company, remove any Trade Secrets or other Confidential Information from the
premises of the Company without the prior written consent of the Company;

 

  (e) All products, correspondence, reports, records, charts, advertising
materials, designs, plans, manuals, field guides, memoranda, lists and other
property compiled or produced by Employee or delivered to Employee by or on
behalf of the Company or by its customers (including, but not limited to,
customers obtained by the Employee), whether or not Confidential Information,
shall be and remain the property of the Company and shall be subject at all
times to its direction and control;

 

  (f) Upon termination of employment for any reason whatsoever, or upon request
at any time, Employee will promptly deliver to the Company all originals and
copies (whether in note, memo or other document form or on video, audio,
computer tapes, discs or otherwise) of all Trade Secrets or other Confidential
Information, and all property identified in Section 2(e) above, that is in
Employee’s possession, custody or control, whether prepared by Employee or
others;

 

  (g) “Trade Secrets” shall mean all information not generally known about the
business of the Company, which is subject to reasonable efforts to maintain its
secrecy or confidentiality, and from which the Company derives economic value
from the fact that the information is not generally known to others who may
obtain economic value from its disclosure or use, regardless of whether such
information is specifically designated as a trade secret, and regardless of
whether such information may be protected as a trade secret under any applicable
law.

 

  (h) “Confidential Information” shall mean all information which is valuable to
the Company and not generally known to the public, and includes, but is not
limited to:

 

  (i) business, strategic and marketing plans and forecasts, and the past
results of such plans and forecasts;

 

  (ii) business, pricing and management methods;

 

  (iii) employee handbooks, operations manuals and best practices memoranda;

 

  (iv) finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions;

 

  (v) names of, arrangements with, or other information relating to, the
Company’s customers, equipment suppliers, manufacturers, financiers, owners or
operators, representatives and other persons who have business relationships
with the Company or who are prospects for business relationships with the
Company;

 

  (vi) technical information, work product and know-how;

 

  (vii) cost, operating, and other management information systems, and other
software and programming;

 

2



--------------------------------------------------------------------------------

  (viii) the name of any company or business, any part of which is or at any
time was a candidate for potential acquisition by the Company, together with all
analyses and other information which the Company has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with respect to the potential effect of such acquisition on the
Company’s business, assets, financial results or prospects; and

 

  (ix) the Company’s Trade Secrets (note that some of the information listed
above may also be a Trade Secret).

3. Non-Compete Provisions. The following covenants are made by Employee in
partial consideration for the substantial economic investment made by the
Company in the employment, education and training of Employee and the
compensation and other benefits afforded by the Company to the Employee. Such
covenants were material inducements to the Company in deciding to invest in
Employee and giving Employee access to the Company’s Trade Secrets and
Confidential Information.

 

  (a) During his or her employment by the Company and for a period of 12 months
immediately following the termination of his or her employment for any reason
whatsoever, whether or not for cause or by resignation, Employee will not,
directly or indirectly (whether through affiliates, relatives or otherwise):

 

  (i) in any Restricted Area (as hereinafter defined), be employed or retained
by any person or entity who or which then competes with the Company to any
extent, nor will Employee directly or indirectly own any interest in any such
person or entity or render to it any consulting, brokerage, contracting,
financial or other services or any advice, assistance or other accommodation.
Employee shall be deemed to be employed or retained in the Restricted Area if
Employee has an office in the Restricted Area or if Employee performs any duties
or renders any advice with respect to any facility or business activities in the
Restricted Area. A “Restricted Area” means each of:

 

  (A) any state in the United States and any province in Canada in which the
Company conducts any equipment rental or other equipment-related activity, it
being agreed that each state and province is one unitary market for purposes of
the Company’s business; and

 

  (B) regardless of state, the area within a 50 mile radius of any office or
facility of the Company in which or in relation to which Employee shall have
performed any duties, or had management, financial or sales responsibilities,
for the Company during the one year period preceding the termination of his or
her employment.

 

  (ii) Be employed or retained anywhere in the United States or Canada by a
Similar Entity (as hereinafter defined), nor will Employee directly or
indirectly own any interest in any Similar Entity or render to it any
consulting, brokerage, financing, contracting, or other services. A “Similar
Entity” means each of:

 

  (A) the entities listed in Exhibit A to this Agreement;

 

  (B) any entity which at any time during the term of Employee’s employment was
a candidate for acquisition by or merger with the Company; and

 

  (C) any entity which owns or owned any facility which was acquired by the
Company, or was a candidate for acquisition by the Company, at any time during
the term of Employee’s employment.

 

  (b) During his or her employment by the Company and for a period of 12 months
immediately following the termination of his or her employment for any reason
whatsoever, whether or not for cause or by resignation, Employee will not
anywhere directly or indirectly (whether as an owner, partner, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons):

 

  (i) solicit the business of, or call upon, any person or entity, or affiliate
of any such person or entity, who or which is or was a customer, supplier,
manufacturer, finder, broker, or other person who had a business relationship
with the Company or who was a prospect for a business relationship with the
Company at any time during the period of Employee’s employment, for the purpose
of providing or obtaining any product or service reasonably deemed competitive
with any product or service then offered by the Company;

 

3



--------------------------------------------------------------------------------

  (ii) approve, solicit or retain, or discuss the employment or retention
(whether as an employee, consultant or otherwise) of any person who was an
employee of the Company at any time during the one-year period preceding the
termination of Employee’s employment;

 

  (iii) solicit or encourage any person to leave the employ of the Company;

 

  (iv) call upon or assist in the acquisition of any company which was, during
the term of this Agreement, either called upon by an employee of the Company or
by a broker or other third party, for possible acquisition by the Company or for
which an employee of the Company or other person made an acquisition analysis
for the Company; or

 

  (v) own any interest in or be employed by or provide any services to any
person or entity which engages in any conduct which is prohibited to Employee
under this Section 3(b).

 

  (c) Before taking any position with any person or entity during the 12 month
period following the termination of his or her employment for any reason, with
or without cause or by resignation, Employee will give prior written notice to
the Company of the name of such person or entity. Irrespective of whether such
notice is given, the Company shall be entitled to advise each such person or
entity of the provisions of this Agreement, and to correspond and otherwise deal
with each such person or entity to ensure that the provisions of this Agreement
are enforced and duly discharged. Employee acknowledges that Employee has not
signed a confidentiality, non-competition or non-solicitation agreement with any
former employer that by its terms remains in effect.

 

  (d) All time periods in this Agreement shall be computed by excluding from
such computation any time during which Employee is in violation of any provision
of this Agreement and any time during which there is pending in any court of
competent jurisdiction any action (including any appeal from any final judgment)
brought by any person, whether or not a party to this Agreement, in which action
the Company seeks to enforce the agreements and covenants in this Agreement or
in which any person contests the validity of such agreements and covenants or
their enforceability or seeks to avoid their performance or enforcement.

 

  (e) Employee understands that the provisions of this Agreement have been
carefully designed to restrict his or her activities to the minimum extent which
is consistent with law and the Company’s requirements. Employee has carefully
considered these restrictions, and Employee confirms that they will not unduly
restrict Employee’s ability to obtain a livelihood. Employee has heretofore
engaged in businesses other than the Business. Before signing this Agreement,
Employee has had the opportunity to discuss this Agreement and all of its terms
with his or her attorney.

 

  (f)

Since monetary damages will be inadequate and the Company will be irreparably
damaged if the provisions of this Agreement are not specifically enforced, the
Company shall be entitled, among other remedies (i) to an injunction restraining
any violation of this Agreement (without any bond or other security being
required) by Employee and by any person or entity to whom Employee provides or
proposes to provide any services in violation of this Agreement, (ii) to require
Employee to hold in a constructive trust, account for and pay over to the
Company all compensation and other benefits which Employee shall derive as a
result of any action or omission

 

4



--------------------------------------------------------------------------------

  which is a violation of any provision of this Agreement and (iii) to require
Employee to account for and pay over to the Company any net profit earned by the
Employee from the exercise, from and after the 24-month period prior to the
termination of his or her employment, of any stock options issued to him/her by
the Company.

 

  (g) The courts enforcing this Agreement shall be entitled to modify the
duration and scope of any restriction contained herein to the extent such
restriction would otherwise be unenforceable, and such restriction as modified
shall be enforced.

3.1 Salary Continuation Payments.

 

  (a) In the event Employee’s employment was terminated by the Company without
“cause” (as defined below), then, for a period of 12 months following
termination of employment, the Company shall: i) pay to Employee every two weeks
1/26th of the base salary paid to Employee by the Company during the 12 month
period immediately preceding termination of his or her employment (or for an
Employee who was employed by the Company for a period less than 12 months, 80%
of the annualized base salary paid to Employee by the Company for the period of
employment preceding the Employee’s termination); ii) pay to Employee an amount
equal to the pro-rata portion (based on the percentage of the fiscal year
Employee remained employed) of Employee’s target annual cash bonus for the
fiscal year in which Employee’s employment was terminated (and any prior fiscal
year annual cash bonus if unpaid at the time of Employee’s termination); and
iii) vest a pro-rata portion (based upon the percentage of time that Employee
remained employed from the grant date to the scheduled vesting date) of any
valid and unvested Restricted Stock Units (“RSUs”) which were granted pursuant
to separate agreements executed on or prior to the date of this Agreement (all
other aspects of the RSUs shall be governed in accordance with and subject to
the provisions of the applicable RSU agreements and plans). All payments and RSU
vesting to Employee provided in this Section 3.1(a) are conditioned upon
Employee’s execution of a separation agreement and general release, in such form
as the Company in its sole discretion determines. In the event Employee fails to
execute the aforementioned separation agreement and general release, or Employee
at any time breaches any of the terms of this Agreement, all provisions of this
Agreement shall remain in effect for the full terms specified herein, but the
Company shall not be obligated to, or shall no longer be obligated to, provide
to Employee the payments or RSU vesting described in this Section 3.1(a).

 

  (b) As used in this Section 3.1, “cause” shall mean the occurrence of any of
the following events as solely determined by the Company: (i) the Employee has
misappropriated any funds or property of the Company, or has willfully or
negligently destroyed property of the Company; (ii) the Employee has been
convicted of any crime that impairs the Employee’s ability to perform his or her
duties and responsibilities with the Company, or that causes or may cause damage
to the Company or its operations or reputation, or that involves fraud,
embezzlement or moral turpitude; (iii) the Employee has (a) obtained personal
profit from any transaction of or involving the Company (or engaged in any
activity with the intent of obtaining such a personal profit) without the prior
written approval of the Company or (b) engaged in any other conduct which
constitutes a breach of fiduciary duty or the duty of loyalty to the Company and
which has resulted or may result in damage to the Company; (iv) the Employee’s
job performance is unsatisfactory; (v) the Employee has engaged in on-the-job
conduct that falls below the standards the Company may reasonably expect;
(vi) the Employee’s use of alcohol or drugs has interfered with his or her
ability to perform his or her duties and responsibilities with the Company;
(vii) the Employee has knowingly made any untrue statement or omission on or in
support of the Employee’s application for employment with the Company,
regardless of when discovered; (viii) the Employee has falsified Company
records; (ix) the Employee has an unsatisfactory record of tardiness and/or
attendance; (x) the Employee has committed any act intended to damage the
reputation of the Company or which, in fact, damages the reputation of the
Company; (xi) the Employee has disclosed to any unauthorized person any
confidential or proprietary information, records, data, formulae, specifications
or trade secrets or other information of value to the Company; or, (xii) the
Employee has (a) violated the Company’s policies or rules (including, but not
limited to, the Company’s equal employment opportunity policies) or (b) is
guilty of negligence or misconduct in the performance of his or her duties with
the Company.

 

5



--------------------------------------------------------------------------------

4. Inventions and Intellectual Property. Employee shall promptly disclose to the
Company any and all conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Employee, solely or jointly with another, during or after regular hours of
employment, during the period of employment or within one year thereafter, and
which are related to the business or activities of the Company or which Employee
conceives as a result of his or her employment by the Company, and Employee
hereby assigns and agrees to assign all Employee’s interests therein to the
Company or its nominee. Employee also agrees that all works created by him/her
are considered work made for hire and prepared by Employee within the scope of
his/her employment by the Company and Employee further agrees to assign, and
hereby does assign automatically, all such future work to the Company. Whenever
requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments that the Company shall deem
necessary to apply for and obtain Letters of Patent or Copyright of the United
States or any foreign country or to otherwise protect the Company’s interest
therein. These obligations shall continue beyond the termination of employment
with respect to inventions, improvements and valuable discoveries, whether
patentable or not, conceived, made or acquired by Employee during the period of
employment or within one year thereafter, and shall be binding upon Employee’s
assigns, executors, administrators and other legal representatives.

5. Jurisdiction, Arbitration & Attorneys’ Fees.

 

  (a) Consent to Personal Jurisdiction. Employee hereby agrees that the
interpretation and enforcement of the provisions of this Agreement shall be
resolved and determined exclusively by the state court sitting in Fairfield
County, Connecticut or the federal courts in the District of Connecticut and
Employee hereby consents that such courts be granted exclusive jurisdiction for
such purpose. Employee hereby acknowledges that, in the performance of his or
her duties, Employee will maintain significant contacts with the Company’s
corporate offices in Connecticut, including, without limitation, telephone and
email contacts with corporate personnel, access to corporate databases
maintained in Connecticut, required attendance at certain training and/or
strategic meetings, and payment of business related travel and entertainment
expenses.

 

  (b) Waiver of Jury Trial. Employee agrees to waive a trial by jury in all
legal disputes brought pursuant to this Agreement.

 

  (c) Waiver of Service. Employee agrees to waive formal service of process
under any applicable federal or state rules of procedure. Service of process
shall be effective when given in the manner provided for notices hereunder.

 

  (d) Arbitration of Certain Claims by Employee.

 

  (i) Except for matters referred to in Section 5(a), any and all claims by
Employee relating to any matter arising during or after the employment of the
Employee by Company or in connection with the cessation of said employment shall
be resolved exclusively by arbitration conducted by one arbitrator in accordance
with the National Rules for the Resolution of Employment Disputes established by
the American Arbitration Association (AAA). The Company will provide a copy of
these Rules to Employee on request. The decision of the arbitrator will be final
and binding on both parties.

 

  (ii) The claims and disputes to be arbitrated under this Section 5(d)
(“Arbitrable Claims”) include without limitation, disputes or claims arising
under (A) federal, state, and local statutory or common law, such as the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, including the amendments of the Civil Rights Act of 1991, the Americans
with Disabilities Act, (B) the law of contract and (C) the law of tort.

 

6



--------------------------------------------------------------------------------

  (iii) Each Arbitrable Claim shall automatically expire unless Employee begins
arbitration for the claim no later than the first anniversary of the day on
which the Employee learned or reasonably should have learned that he or she may
have such claim.

 

  (e) Attorneys’ Fees. If Employee breaches any of the covenants set forth in
this Agreement, Employee agrees to pay all costs (including reasonable
attorneys’ fees) incurred by the Company in establishing that breach and in
otherwise enforcing any of the covenants or provisions of this Agreement.

6. Suits Against Company.

 

  (a) Both during and after the term of employment hereunder, Employee covenants
that Employee will not bring suit or file counterclaims against the Company, for
corporate misconduct (which for this purpose does not mean matters for which
Employee has a personal claim against the Company in his or her capacity as an
employee), unless both of (i) and (ii) shall have occurred, namely:

 

  (i) Employee shall have first made written demand to the Company’s Board of
Directors to investigate and deal with such misconduct, and

 

  (ii) The Board of Directors shall have failed within 45 days after the date of
receipt of such demand to establish a Special Litigation Committee, consisting
exclusively of outside directors, to investigate and deal with such misconduct.

 

  (b) Without limiting the generality and to further implement the foregoing,
Employee irrevocably and unconditionally consents at the option of the Company
to the entry of temporary restraining orders and temporary and permanent
injunctions (without posting bond or other security) against the filing of any
action or counterclaim that is prohibited hereunder.

 

  (c) The opinion of the Board of Directors shall be binding and conclusive on
the determination of which directors constitute “outside directors,” and the
determination of the Special Litigation Committee shall be binding and
conclusive on all matters relating to the actual or alleged misconduct which is
referred to it as aforesaid.

7. Cooperation in Proceedings. During and after the termination of Employee’s
employment, Employee will cooperate fully and at reasonable times with the
Company and its subsidiaries in all litigations and regulatory proceedings on
which the Company or any subsidiary seeks Employee’s assistance and as to which
Employee has any knowledge or involvement. Without limiting the generality of
the foregoing, Employee will be available to testify at such litigations and
other proceedings, and will cooperate with counsel to the Company in preparing
materials and offering advice in such litigations and other proceedings. If
Employee is not then employed by the Company, the Company shall pay to Employee
reasonable compensation for documented time spent in such cooperation,
consistent with his or her compensation from the Company prior to termination.
Except as required by law and then only upon reasonable prior written notice to
the Company, Employee will not in any way cooperate or assist any person or
entity in any matter which is adverse to the Company or to any person who was at
any time an officer or director of the Company.

8. Non-Disparagement. Except as may be compelled by law or as authorized in
writing by the Company, during and at all times after Employee’s employment with
the Company, Employee shall not make any oral or written statements, regardless
of whether such statements are truthful, nor take any actions, which could
disparage or denigrate: a) the Company or any of its subsidiaries; b) any of the
Company’s current or former officers, directors or employees; and/or c) the
Company’s products or services.

9. Miscellaneous.

 

  (a)

This Agreement is not a promise of employment. There are no oral
representations, understandings or agreements with the Company or any of its
officers, directors or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete and exclusive statement
and expression of the agreement between the Company and Employee and

 

7



--------------------------------------------------------------------------------

  of all the terms of this Agreement, it cancels and supersedes all prior
agreements with respect to the subject matter hereof, and it cannot be varied,
contradicted or supplemented by evidence of any prior or contemporaneous oral or
written agreements. This written Agreement may not be later modified except by a
further writing signed by the Company and Employee, and no term of this
Agreement may be waived except by a writing signed by the party waiving the
benefit of such terms.

 

  (b) No waiver by the parties hereto of any default or breach of any term,
condition or covenant of this Agreement shall be deemed to be a waiver of any
subsequent default or breach of the same or any other term, condition or
covenant contained herein. This Agreement is intended, among other things, to
supplement the applicable common and/or statutory laws and does not in any way
abrogate any of the obligations or duties Employee otherwise owes to the
Company.

 

  (c) This Agreement shall be binding upon and inure to the benefit of the
Parties named herein and their respective heirs, legal representatives,
successors and permitted assigns. Employee may not assign either this Agreement
or any of Employee’s rights, interests or obligations hereunder. Employee hereby
agrees and acknowledges that the Company may assign any or all of its rights and
interest hereunder, including, but not limited to, Employee’s agreements
contained in Section 2 and Section 3 hereof, without the consent of Employee, to
any person or entity that acquires any of the assets of the Company, or to any
affiliate of the Company, or to any entity with which the Company merges or
consolidates.

 

  (d) Whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

 

  To the Company:   United Rentals, Inc.     Five Greenwich Office Park    
Greenwich, CT 06831     Attn: Human Resources Department   with a copy to:  
United Rentals, Inc.     Five Greenwich Office Park     Greenwich, CT 06831    
Attn: Legal Department   To Employee:   To the home address Employee last
provided to the Company’s Human Resources department

Notice shall be deemed effective: (a) five business days after the document is
deposited in the U.S. mail (provided it is sent via first class mail, certified,
return receipt requested); (b) one business day after the document is delivered
to a nationally recognized air courier for next day delivery; and/or (c) upon
personal delivery. Either party may change the address for notice by notifying
the other party of such change in accordance with this paragraph.

 

  (e) If any section, provision or clause of this Agreement, or any portion
thereof, is held void or unenforceable, the remainder of such section, provision
or clause, and all other sections, provisions or clauses of this Agreement,
shall remain in full force and effect as if the section, provision or clause
determined to be void or unenforceable had not been contained herein. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of this
Agreement or any part hereof.

 

  (f) All rights and remedies of either Party expressly set forth herein are
intended to be cumulative and not in limitation of any other right or remedy set
forth herein or otherwise available to such party at law or in equity.
Notwithstanding the foregoing, in no event shall either party be liable to the
other for consequential or punitive damages, except as otherwise provided in
this Agreement.

 

  (g)

The Company makes no representations regarding the tax implications of any
compensation, payments and benefits to be paid to Employee under this Agreement,
including, without limitation, under IRC Section 409A. Employee and the Company
agree that in the event the Company

 

8



--------------------------------------------------------------------------------

  reasonably determines that the terms hereof would result in Employee being
subject to tax under Section 409A of the Code, Employee and the Company shall
negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.

 

  (h) This Agreement shall in all respects be constructed according to the laws
of the State of Connecticut, without regard to its conflict of laws principles.

 

  (i) This Agreement may be executed by facsimile and/or in any number of
counterparts, each of which upon execution and delivery shall be considered an
original for all purposes; provided, however, all such counterparts shall,
together, upon execution and delivery, constitute one and the same instrument.

 

UNITED RENTALS, INC.       EMPLOYEE

BY:

 

/s/ CRAIG PINTOFF

   

/s/ JOSEPH DIXON

NAME:

 

 

Craig Pintoff

    JOSEPH DIXON

TITLE:

 

Vice President—Human Resources

    DATE:  

May 11, 2008

DATE:

 

May 11, 2008

     

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Aggreko

American Equipment Company

Ashtead Group Plc

Atlas Copco Group

Atlas Copco Rental Service

Caterpillar Inc.

CAT Rental

Deere & Co.

GE Capital equipment leasing divisions

Golder Thoma

H & E Equipment Services

Hertz Equipment Rental Corp.

Home Depot

National Equipment Services, Inc.

Nations Rent, Inc.

Neff Corporation

Rental Service Corporation

RentX Industries, Inc.

Sunstate Equipment Co.

Sunbelt Rentals Inc.

Volvo AB

Any company on the “RER 100” list

Any affiliate of any of the foregoing.

 

10